Title: From George Washington to Joshua Beall, 1 November 1757
From: Washington, George
To: Beall, Joshua



[Fort Loudoun, 1 November 1757]
To Captn Jos: Beale. of the Maryland Troops—Ft FredkSir,

Your favour of the 25th ultimo was delivered me to-day—If you had been more explicit in relating the circumstances of the abuse you were pleased to complain of, I shou’d have been better enabled to judge of the fact. But, after confessing, as you have done, that you made no enquiry at all into the affair, I am not more surprized at your making the complaint, than I am at a loss how to redress it.
I hope you will do me the justice to believe, that I never countenance commissioned, much less n. commissioned, officers, or private men, in irregular and disorderly Behaviour: especially in matters that may interrupt the good harmony subsisting, or which ought to subsist between troops of the different Governments.
It hath been my study to cultivate unanimity and a quet correspondence among them, and to prevent every thing which might have had a contrary tendency.
Henry Williams, the Sergeant, of whom you complain, belongs to Capt. Lewis’s Company, and is posted not far from your Garrison. If, therefore, you will produce testimony of this outrage

to his Captain, he will see that satisfaction is made to the injured party.
The enclosed directs you there. I am, Sir, Your most ob. St

G:W.
Ft Loudoun, Novr 1st 1757.

